236 S.W.3d 703 (2007)
Steven SREDL, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Missouri Department of Probation and Parole, Dennis Agniel, Darrel Ashlock, Ansel Card, Wayne Crump, Fannie Gaw, Robert Robinson, Donna White, Dana Thompson, Penny Hubbard, Reid K. Forrester, Jeanne Crane, Jerry Smith, Stacy Klein, Rebecca Long, Virgil Lansdown, Donna Coleman, Penny May, Bobby Heidman, Kenneth Caley, Cody Murphy, and Candise Woodruff, Respondents.
No. WD 67495.
Missouri Court of Appeals, Western District.
November 6, 2007.
Steven A. Sredl, Tipton, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, Shaun Mackelprang and David A. Johnson, Office of Attorney General, Jefferson City, for Respondents.
Before THOMAS H. NEWTON, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Steven Sredl appeals the circuit court's judgment to dismiss with prejudice his 10-count petition for failing to state a cause of action for which relief could be granted. We affirm pursuant to Rule 84.16(b).